Title: From Elizabeth Smith Shaw Peabody to Mary Smith Cranch, 17 January 1803
From: Peabody, Elizabeth Smith Shaw
To: Cranch, Mary Smith



My Dear Sister,
Atkinson Jan. 17th. 1803

It is a long time since I have written to you, & so many things have intervened, that I know not what to select that may be interesting
The burning of our Academy has been an affair of the greatest importance to us, & occasioned a good deal of work, & confusion in our family, for we, at that time had fourteen Boarders, & between seventy & eighty Students, who were flocking to the house, who scarcely knew what to do, or where to go—Ours tarried a week, but I was convinced, that so many would not do together without a Preceptor—& we have only four now, & as Abby has been so sick I have been thanful—I though I should have, after they were gone, much more leisure than I find—We have been trying to get the bed cloaths all washed & mended, that had been accumulating for months, making soap, candles, trying Tallow &ca. In short every day, you know brings its particular duties—
The fire which has spread such devastation in Portsmouth, & their folly in not attending to their Engines, & the political fire which seems to be puting on a still more direful form, engrosses the thoughts & conversation of the benevolent, the sagacious, & the humane—
I never go to sleep in a cold windy night without thinking of my friends in Boston—I was not sensible a building on fire looked so shocking before—It was about two Clock when Mr Peabody was alarmed by the cry of fire—fire—The first thought I had, was that our Childrens candle in the upper Chamber had set us in a flame, for the moment I opened my Eyes, I could see all the adjacent houses, but immediately found it was the Academy burning beyond any power to save it—Peabody & two young Gentlemen assisted in carrying water to prevent Mr Gilberts, & Dows house from being destroyed, which must inevitably have gone. But providentially there was scarcely a breath of air—The time, & the aweful stillness of the night—all conspired to render it a most solemn scene. The blaze rose like a majestic Column, & diffused a gloomy shade over a wide extended horizon, & filled the mind with the most sublime Ideas—As I sate at the window for an hour, quite alone, I could not but meditate upon the precarious nature of all terrestrial Objects. Indeed, I have much to remind me of its uncertain tenor—almost every day brings some new evidence that man is born to trouble—Mr Thachers death must be a heavy stroke, to his society, if not to his wife, & family—Perhaps they will have much to reflect upon, respecting their treatment of this eminent & worthy man—
I am rejoiced to hear that your Son, & his dear family have all gotten safe to Washington—I was very sorry they would tarry no longer with me, but it was better than no visit—
I have written so largely to my Sister, that I dare not write more now, for Abby has been so sick that she cannot bear to have me touch a pen—Though she is recovering, & sit up almost all day—
Please to give mine, a& Mr Peabodys best regards to our Brother Cranch, & all your Children—
With wishes for your health, & happiness I am / Ever your affectionate / Sister
Elizabeth Peabody
PS Abby presents her duty, and love to little Cousins—

